COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Iririan Salinas v. The State of Texas

Appellate case number:      01-13-00552-CR

Trial court case number:    1854915

Trial court:                County Criminal Court at Law No. 14 of Harris County

        The complete record has been filed in the above-referenced appeals since July 9,
2013. Appellant’s brief was therefore due on August 8, 2013. On August 16, 2013, the
Clerk of this Court notified appellant that a brief had not yet been filed and required that
a response be filed within 10 days. Appellant has neither responded to the notice nor
filed a brief.

        Further, although appellant timely appealed on June 24, 2013, no attorney has
appeared in this Court on appellant’s behalf and appellant has provided no documentation
regarding his appellate representation. Appellant was represented by retained counsel in
the trial court, but counsel did not sign the notice of appeal for appellant, who signed the
notice himself, thereby indicating that counsel did not intend to represent appellant on
appeal. See Whitehead v. State, 130 S.W.3d 866, 879 (Tex. Crim. App. 2004); Jones v.
State, 98 S.W.3d 700, 703 (Tex. Crim. App. 2003). Nevertheless, if a retained trial
counsel does not wish to continue to represent an appellant, counsel must file a motion to
withdraw. See Whitehead, 130 S.W.3d at 879. No motion to withdraw appears in the
record. Nor does the record contain any indication that appellant has been admonished
regarding the dangers and disadvantages of proceeding pro se or made an intelligent and
voluntary waiver of the right to counsel on appeal. See TEX. CODE CRIM. PROC. ANN.
art. 1.051(a), (f) (West Supp. 2013); Goffney v. State, 843 S.W.2d 583, 584–85 (Tex.
Crim. App. 1992); Hawkins v. State, 613 S.W.2d 720, 722–23 (Tex. Crim. App. 1981);
cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g). Therefore, the record is unclear as to
whom, if anyone, represents appellant on appeal.
       Consequently, we abate the appeal and remand the cause to the trial court for
further proceedings. The trial court shall immediately conduct a hearing at which a
representative of the Harris County District Attorney’s Office and appellant’s trial
counsel, Roy Abner, shall be present. Appellant shall also be present for the hearing in
person or, if appellant is incarcerated, at the trial court’s discretion, appellant may
participate in the hearing by closed-circuit video teleconferencing.1

      We direct the trial court to:
          1) Determine whether appellant still wishes to pursue this appeal;
          2) Determine whether counsel, Roy Abner, intends to represent appellant on
             appeal;
          3) If counsel does not intend to represent appellant on appeal:
                 a. Determine whether appellant is now indigent;
                         i. If so, appoint substitute appellate counsel at no expense to
                            appellant;
                        ii. If not, admonish appellant regarding the dangers and
                            disadvantages of self-representation, and:
                                1. determine whether appellant is knowingly and
                                   intelligently waiving his right to counsel and, if so,
                                   obtain a written waiver of the right to counsel; or,
                                2. if appellant does not wish to proceed pro se, provide a
                                   deadline by which appellant must hire an attorney;
                 b. After making the indigency determination, enter an order allowing
                    counsel to withdraw;
          4) If counsel intends to represent appellant on appeal, set a deadline by which
             appellant’s brief must be filed, which shall be no later than 30 days from
             the date of the hearing, regardless of whether this Court has reinstated the
             appeal;
          5) Make any other findings and recommendations the trial court deems
             appropriate; and
          6) Enter written findings of fact, conclusions of law, and recommendations as
             to these issues, separate and apart from any docket sheet notations.




1     Any such teleconference must use a closed-circuit video teleconferencing system that
      provides for a simultaneous compressed full motion video and interactive communication
      of image and sound between the trial court, appellant, and any attorneys representing the
      State or appellant. On request of appellant, appellant and his counsel shall be able to
      communicate privately without being recorded or heard by the trial court or the attorney
      representing the State.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f), 26.04; TEX. R. APP. P.
38.6(a); Whitehead, 130 S.W.3d at 879; Jones, 98 S.W.3d at 703; Goffney, 843 S.W.2d at
584–85; Hawkins, 613 S.W.2d at 722–23; cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

       The trial court shall have a court reporter, or court recorder, record the hearing.
The trial court clerk is directed to file a supplemental clerk’s record containing the trial
court’s findings, recommendations, and orders with this Court no later than 25 days from
the date of this order. The court reporter is directed to file the reporter’s record of the
hearing no later than 25 days from the date of this order. If the hearing is conducted by
video teleconference, an electronic copy of the hearing shall be filed in this Court no later
than 25 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and reporter’s record that comply with our order are filed
with the Clerk of this Court. The court coordinator of the trial court shall set a hearing
date and notify the parties.

       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: February 6, 2014